DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0265235 A1 (“Kamigaichi”) in view of US 2009/0179184 A1 (“Liu”), US 2010/0270529 A1 (“Lung”), and US 2012/0086054 A1 (“Cheng”).
Kamigaichi teaches:

    PNG
    media_image1.png
    432
    588
    media_image1.png
    Greyscale

1. An array of vertically stacked tiers of memory cells (Figs. 20-21), comprising: 
a plurality of horizontally oriented access lines 24 within individual tiers of memory cells; 
a plurality of horizontally oriented global sense lines BL1, BL2 elevationally outward of the tiers of memory cells (BL1 and BL2 are all on top of the cells; see the plurality in Fig. 20); 
a plurality of select transistors 13 elevationally inward of the tiers of memory cells (each 13 is below the cells), individual ones of the select transistors comprising two source/drain regions 42-1 and 42-2; 

a plurality of pairs of local first 48 and second 29 vertical lines extending through the tiers of memory cells, 

the local second vertical line within individual of the pairs being in conductive connection with another of the two source/drain regions of the one select transistor (see Fig. 21, where 29 connects to 42-1); and
individual of the memory cells comprising a crossing of the local second vertical lines and one of the horizontal access lines and programmable material 28 (“resistance changing” material such as perovskite or binary transition metal oxide, see para 55-56) there-between,
the programmable material 28 extending vertically along the local second vertical line (Fig. 21).

Kamigaichi does not explicitly teach that the programmable material comprising one or more members of the group consisting of: oxide material having ions diffused therein, SrxRuyOz, RuOy, InxSnyOz, MgO, BaTiO3, Ba(1-x)SrxTiO3, polymer material, and memristive material. Rather, Kamigaichi teaches similar materials, such as perovskite-containing oxides, binary transistion metal oxides, e.g. PrCaMnOx, SrZrO/SrTiO, Pb(Zr,Ti)O3/ZnCdS, NiO, TiN, TiO2, HfO2, and ZrO2 (para 55-56).
Lee teaches that the programmable material comprising one or more members of the group consisting of: oxide material having ions diffused therein, SrxRuyOz, RuOy, xSnyOz, MgO, BaTiO3, Ba(1-x)SrxTiO3, polymer material, and memristive material (Lee, para 33, wherein the material may be MgO, TiO2, NiO, perovskite-based oxides, etc.).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Lee, including the MgO material of the resistance memory device, to the invention of Kamigaichi.
The motivation to do so is that the combination produces the predictable results of using a resistive material capable of storing information by changing between two resistance states by change of phase (para 18, 46-60).

Furthermore, Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960). See para 55-56 of Kamigaichi, which lists many materials. See para 58 of Liu, which states that the material may be the claimed BaTiO3 or may be materials from Kamigaichi such as TiO2, NiO, and perovskite-based oxides. The two lists have overlap and the materials are thus art-recognized equivalents. 

	

Lung teaches wherein the programmable material 88 not being in physical contact with the source/drain region 81 (Fig. 6, reproduced below, and associated text).

    PNG
    media_image2.png
    448
    496
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to add the geometry of Lung, including the plug in an interlayer dielectric, below all phase change material and local lines, to the invention of Kamigaichi. The motivation to do so is that the combination produces the predictable results of allowing the plug and all transistor details to reside solely within the first ILD layer 95 (Fig. 6, para 57), in a layer such as 101, separate from the phase change materials.
Furthermore, there are other benefits to the arrangement of Lung that one of ordinary skill in the art would understand as being motivations for adding Lung’s geometry to Kamigaichi’s invention. For example, Cheng teaches the source/drain 

Kamigaichi, Liu, Lung, and Cheng together further teach and/or suggest as obvious to one of ordinary skill in the art:

2. The array of claim 1 wherein the local first vertical lines are taller than the local second vertical lines (48 is taller than 29, see Fig. 21).  
3. The array of claim 1 wherein the local first vertical lines are laterally lined with dielectric material 47 and the local second vertical lines are laterally lined with the programmable material 28.  


Claim(s) 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamigaichi, Liu, Lung, and Cheng, as applied to claim 1 above, and further in view of US 2009/0279343 A1 (“Chang”).
Kamigaichi, Liu, Lung, and Cheng teach claim 1, as discussed above, but do not disclose wherein the programmable material further comprises MgO.
Chang teaches wherein the programmable material further comprises MgO (para 37, wherein the programmable material “comprises at least one programmable metal-oxide”, such as WOx, MgOx, TiOx, etc.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Chang, including the possibility of more than one metal oxide, including MgOx, to the invention of Kamigaichi et al.
The motivation to do so is that the combination produces the predictable results of using a resistive material capable of storing information by changing between two resistance states by application of electrical pulses (para 5-11).

Furthermore, Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960). See para 55-3 or may be materials from Kamigaichi such as TiO2, NiO, and perovskite-based oxides. See para 37 of Chang, which lists WOx, NiOx, AlOx, MgOx, CoOx, TiOx, TiNiOx, ZrOx, and CuOx. The three lists have much overlap and the materials are thus art-recognized equivalents. 

Claim(s) 26-28 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamigaichi, Liu, Lung, and Cheng, as applied to claim 1 above, and further in view of US 2010/0238707 A1 (“Tsuchida”).

Kamigaichi, Liu, Lung, and Cheng teach claim 1, but not:
wherein two of the select transistors comprised by the plurality of select transistors have respective gates that are wired in parallel to selectively enable current flow in each sense line (claim 26);
wherein the respective gates are laterally spaced from one another by dielectric material and current conductive material (claim 27, which depends from claim 26);
wherein the gates are hard-wired together (claim 28, which depends from claim 26).

Tsuchida teaches: 
that two select transistors have gates that are wired in parallel (see “two select transistors connected in parallel", “two select transistors T1 and T2 connected in parallel", etc., para 9, 31, 34, 35, 41, 63, Figs. 3, 5, 7-14) to selectively enable current 
that the respective gates are laterally spaced from one another by dielectric material (sidewall spacers, Fig. 4B) and current conductive material (contact C1) (claim 27); and
that the gates are hard-wired together (para 9, 31, 34, 35, 41, 63, Figs. 3, 5, 7-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Tsuchida to the invention of Kamigaichi et al, including the various manners of connecting the transistors in parallel. The motivation to do so is that the combination produces the predictable results of allowing for control of the memory cells while improving current drive capacity and reducing memory cell size (para 34).

Re claim 30, Kamigaichi further teaches wherein the two of the select transistors share a common source/drain region (para 81, “the select transistors 13 adjacent to each other in the X direction share one of the source/drain regions 42”). Furthermore, Tsuchida further teaches wherein the two of the select transistors share a common source/drain region (see Fig. 3; see Fig. 4B, wherein T1 and T2 share SD2 or SD2). The obviousness of adding Tsuchida was discussed above, and the sharing of a common source/drain region is part of the geometry allowing for that combination to occur, so the obviousness is the same.

Claim(s) 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamigaichi, Liu, Lung, Cheng, and Tsuchida, as applied to claim 26 above, and further in view of US 5068603 (“Mahoney”).
Kamigaichi, Liu, Lung, Cheng, and Tsuchida teach claim 26, but not wherein the gates are soft- wired together.
Mahoney teaches soft-wiring to connect gates (col 1 line 57- col 2 line 8). It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Mahoney to the invention of Kamigaichi et al. The motivation to do so is that the combination produces the predictable results of allowing for control of the gates in a way that may be controlled using software to allow for programmable made and broken (disconnection) connections (col 1 line 57- col 2 line 8).


Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Kevin Parendo/Primary Examiner, Art Unit 2819